Name: Council Regulation (EEC) No 3767/91 of 19 December 1991 on urgent action for the supply of foodstuffs to the populations in particular of the cities of Moscow and St Petersburg
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  political geography;  trade policy;  trade
 Date Published: nan

 24. 12. 91 No L 356/21Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3767/91 of 19 December 1991 on urgent action for the supply of foodstuffs to the populations in particular of the cities of Moscow and St Petersbourg THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), and in particular Article 7 (5) and (8) thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), and in particular Articles 6 (6) and 7 (4) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), and in particular Articles 6 (5) and 7 (2) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (4), and in particular Article 35 thereof, Having regard to the proposal from the Commission, Whereas the market for certain agricultural products may feature production situations which make it possible to dispose of such products on special terms ; Whereas, in order to give effect to the conclusions of the European Council of 9 and 10 December 1991 , the purpose of which was the supply of food aid to the popu ­ lations, in particular, of Moscow and St Petersbourg, provision should be made for making agricultural products available to those cities in order to improve conditions of supply to their respective populations ; whereas, in the case of some of these products, the measures required could be adopted by the Commission, pursuant to the rules in force ; Whereas it is for the Commission to lay down the detailed rules for the application of this measure, HAS ADOPTED THIS REGULATION : Article 1 An emergency measure is hereby adopted, under the conditions laid down in this Regulation, for free supply to the populations, in particular, of the cities of Moscow and St Petersbourg of certain foodstuffs to be determined, available as a result of intervention measures. The expense of this measure shall be limited to ECU 95 million entered in the general budget of the European Communities. Article 2 1 . The products may be supplied unprocessed or in processed form. 2. This measure may also relate to foodstuffs obtained through a commercial exchange of products from inter ­ vention storage against foodstuffs belonging to the same group of products. 3. The supply costs, including transport and, where applicable, processing, shall be determined by invitation to tender or, on account of the urgency of the situation, by direct agreement procedure. 4. The costs shall be reimbursed to the operators concerned in respect of the supply of products for which proof is provided that the products have reached the delivery stage laid down. 5. Products consigned pursuant to this Regulation shall not qualify for export refunds and shall not be subject to the arrangements concerning monetary compensatory amounts. Article 3 The detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or, as the case may be, in the corresponding Articles in Regula ­ tions (EEC) No 804/68, (EEC) No 805/68 and (EEC) No 1035/72 on the common organization of the markets in question . Article 4 The Commission shall be responsible for verifying the delivery operations and for the application of the criteria adopted when the aid is distributed to the populations concerned. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (l) OJ No L 281 , 1 . 11 . 1975, p. 1 . Regulation as last amended by Regulation (EEC) No 3577/90 (OJ No L 353, 17. 12. 1990, p. 23). (2) OJ No L 148, 28. 6. 1968, p. 13 . Regulation as last amended by Regulation (EEC) No 1630/91 (OJ No L 150, 15. 6. 1991 , p. 19). (3) OJ No L 148, 29. 6. 1968, p. 24. Regulation as last amended by Regulation (EEC) No 1628/91 (OJ No L 150, 15. 6. 1991 , p. 16). (4) OJ No L 118, 20. 5. 1972, p. 1 . Regulation as last amended by Regulation (EEC) No 1623/91 (OJ No L 150, 15. 6. 1991 , p. 8). No L 356/22 Official Journal of the European Communities 24. 12. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1991 . For the Council The President P. DANKERT